Exhibit 99.1 BLACKSANDS PETROLEUM, INC. O&G OPERATIONS 800 Bering, Suite 250 Houston, Texas 77057 Main 713.554.4491 Fax no. 713.583.1617 Date: October 3, 2013 To: Blacksands Board of Directors I resign the position of Chief Executive Officer, President and Board of Director of Blacksands Petroleum, Inc. I am proud and honored to have had the opportunity to work the past 3 + years with a committed world-class team focused on the objective of building an oil and gas company. Although I resign the positions as stated, I remain as a Special Advisor of the Blacksands Permian Basin Asset Committee to continue to achieve the goals of the Company. /s/ DAVID V. DE MARCO David V. De Marco
